                   Case 20-12456-JTD             Doc 70       Filed 10/08/20        Page 1 of 3




                         IN THE UNITED STATES BANKRUPTCY COURT

                                 FOR THE DISTRICT OF DELAWARE


In re:                                                          )        Chapter 11
                                                                )
RTI HOLDING COMPANY, LLC,1                                      )        Case No. 20-12456 (JTD)
                                                                )
                                                                )        (Jointly Administered)
                                     Debtors.                   )        Ref. Docket No. 12

          ORDER PURSUANT TO SECTIONS 105(a), 507(a)(8), AND 541(d) OF THE
         BANKRUPTCY CODE AUTHORIZING THE PAYMENT OF PREPETITION
           SALES, USE, FRANCHISE AND OTHER SIMILAR TAXES AND FEES

          Upon the Motion Pursuant to Sections 105(a), 507(a)(8), and 541(d) of the Bankruptcy

Code Authorizing the Payment of Prepetition Sales, Use, Franchise and Other Similar Taxes and

Fees (the “Motion”)2 of the debtors and debtors in possession in the above-captioned cases (the

“Debtors”); and it appearing that the Court has jurisdiction over this matter pursuant to 28 U.S.C.

§§ 157 and 1334, and that this proceeding is a core proceeding pursuant to 28 U.S.C.



1
  The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are as
follows: RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD, LLC
(6505); RT of Carroll County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC (8738);
RT Distributing, LLC (6096); RT Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity, LLC
(7159); RT Franchise Acquisition, LLC (1438); RT of Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC (6016);
RT Jonesboro Club (2726); RT KCMO Franchise, LLC (7020); RT Kentucky Restaurant Holdings, LLC (7435); RT
Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC (4072); RT of Maryland, LLC (7395); RT
Michiana Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT Minneapolis Franchise, LLC (2746); RT
Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC (4970); RT New Hampshire Restaurant
Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT Omaha
Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817); RT Orlando
Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT South Florida Franchise, LP (3535); RT Southwest
Franchise, LLC (9715); RT St. Louis Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT Western Missouri
Franchise, LLC (6082); RT West Palm Beach Franchise, LP (0359); RTTA, LP (0035); RTT Texas, Inc. (2461);
RTTT, LLC (9194); Ruby Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of Bryant, Inc. (6703); Ruby
Tuesday of Columbia, Inc. (4091); Ruby Tuesday of Frederick, Inc. (4249); Ruby Tuesday of Linthicum, Inc. (8716);
Ruby Tuesday of Marley Station, Inc. (1641); Ruby Tuesday of Pocomoke City, Inc. (0472); Ruby Tuesday of
Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432). The Debtors’ mailing address is 333 East
Broadway Ave., Maryville, TN 37804.
2
    Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Motion.


                                                          1
DOCS_LA:331249.7 76136/001
                  Case 20-12456-JTD            Doc 70      Filed 10/08/20     Page 2 of 3




§ 157(b)(2), and that venue of these proceedings and the Motion in this District is proper

pursuant to 28 U.S.C. §§ 1408 and 1409; and the Court having determined that the relief

requested in the Motion is necessary to the ongoing orderly operation of the Debtors’ business

and is in the best interests of the Debtors, their estates, and their creditors; and it appearing that

the notice of the Motion having been given as set forth herein was appropriate and that no other

or further notice need by given; and the “first day” hearing on the Motion having been held

before the Court; and objections, if any, to the Motion having been overruled, withdrawn, or

otherwise resolved at the hearing; and after due deliberation and good and sufficient cause

appearing therefor;

        IT IS HEREBY ORDERED THAT:

                 1.          The Motion is GRANTED.

                 2.          The Debtors are authorized to pay the Prepetition Tax Obligations due and

owing as of the Petition Date, including, without limitation, through the issuance of postpetition

checks or wire transfer requests, as the Debtors deem necessary, in their sole discretion, in an

amount not to exceed $2,250,000.00 (the “Prepetition Tax Obligations Cap”).

                 3.          All, applicable banks, other financial institutions are authorized to receive,

process, honor, and pay any and all prepetition checks or by automated clearinghouse payment

issued by the Debtors for the payment of Prepetition Tax Obligations approved herein, whether

prior to or after commencement of these chapter 11 cases.

                 4.          The Debtors are authorized (consistent with this Order) to issue

postpetition checks or to effect postpetition automated clearinghouse requests in replacement of



                                                       2
DOCS_LA:331249.7 76136/001
                  Case 20-12456-JTD            Doc 70      Filed 10/08/20    Page 3 of 3




any checks or automated clearinghouse requests relating to taxes that were dishonored or

rejected.

                 5.          Nothing herein shall impair any right of the Debtors or any other party in

interest to dispute or object to any taxes asserted as owing to the Taxing Authorities or those

parties who ordinarily collect the Prepetition Tax Obligations as to amount, liability,

classification, or otherwise.

                 6.          Notwithstanding the possible applicability of Bankruptcy Rules 6003 and

6004, the terms and conditions of this Order shall be immediately effective and enforceable. The

requirements set forth in Bankruptcy Rule 6003(b) are satisfied by the Motion or otherwise

deemed waived. To the extent the 14-day stay of Bankruptcy Rule 6004(h) may be construed to

apply to the subject matter of this Order, such stay is hereby waived.

                 7.          Notice of the Motion as provided therein shall be deemed good and

sufficient notice of such Motion and the requirements of Bankruptcy Rule 6004(a) and

Rule 9013-1(m) of the Local Rules of the United States Bankruptcy Court for the District of

Delaware are satisfied by such notice.

                 8.          This Court shall retain jurisdiction over any and all matters arising from

the interpretation or implementation of this Order.




                                                               JOHN T. DORSEY
         Dated: October 8th, 2020                              UNITED STATES BANKRUPTCY JUDGE
         Wilmington, Delaware

                                                       3
DOCS_LA:331249.7 76136/001
